On petition for rehearing, the following opinion was rendered by
Wells, J.
We are unable to find in the fourth plea, what counsel supposed to be contained there. As we think the plea cannot, by any reasonable interpretation, be said to impart more than this, to wit: that the principal debtor neither produced the sum due, nor had it in hand, nor indeed elsewhere, but was possessed of a large estate and ample means and might presently have procured it.
If the allegation that the debtor was possessed of much property and ample means is not to be taken as qualifying the allegation, that he was there, prepared to pay, and as showing wherein the preparation consisted, the words are meaningless.
It is said, however, that the creditor’s refusal dispenses with the production of the money, and the actual offer of it. No case is cited to show that the creditor’s refusal will dispense with having the money present, nor can it be maintained upon authority, that the offer to produce is dispensed with by the creditor’s refusal to accept.
Now, as between debtor and creditor, the rejection of an offer to pay, under the circumstances stated in the plea, would in no respect have changed the position of the parties. The rejection of such a proposal neither impairs the right of action nor diminishes the damages. It is not effectual even to stay accruing interest nor relieve the debtor of costs in a subsequent action. The reason is, that the offer amounts to a mere proposition to perform what the debtor has already more solemnly undertaken. It is, therefore, mere empty clamor, which the creditor is under no requirement to even notice. Whether he assent, or • refuse, or maintain silence, is all one. Now if this be its effect as be*163tween parties, how can the circumstance that a third person stands as surety to the debtor, affect the duty of the creditor ? Can he, in either .case, accept what is not tendered nor even presented ? He can neither accept nor reject-
The most positive refusal of. a mere theoretical offer in words, no money being present or shown, is a nullity, whosever rights are concerned. *
The case of Ramsey v. The Westmoreland Bank, 2 Pen. & W. 203, the broadest of the cases cited by counsel, is questioned by high authority (2 Am. L. Cas. 397), but even this case does not countenance such a defense ; the money was there in court subject to the order of the creditor; in the words of the court, the creditors “ had the means of payment in their power.”
We see no reason to modify our former conclusions.'
Rehearing denied.